[Cite as State v. Wiggins, 2022-Ohio-2718.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 3-21-25

        v.

CARL W. WIGGINS,                                          OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 20-CR-0349

                                      Judgment Affirmed

                             Date of Decision: August 8, 2022




APPEARANCES:

        Howard A. Elliott for Appellant

        Daniel J. Stanley for Appellee
Case No. 3-21-25


MILLER, J.

        {¶1} Defendant-appellant, Carl W. Wiggins, appeals the November 16, 2021

judgment of the Crawford County Court of Common Pleas revoking his judicial

release and reimposing the balance of his 48-month prison term. For the reasons

that follow, we affirm.

                                 I. Background

        {¶2} On September 29, 2020, the Crawford County Grand Jury indicted

Wiggins on Count One of having weapons while under disability in violation of

R.C. 2923.13(A)(2), a third-degree felony, and Count Two of possession of drugs

in violation of R.C. 2925.11, a fifth-degree felony. On November 23, 2020,

Wiggins pleaded guilty to both counts of the indictment. The trial court proceeded

immediately to sentencing. Following a joint sentencing recommendation between

Wiggins and the State, the trial court sentenced Wiggins to 36 months in prison on

Count One and 12 months in prison on Count Two, to be served consecutively for

an aggregate term of 48 months in prison. As part of the arrangement, the State

agreed to recommend judicial release after Wiggins served a portion of his prison

term.

        {¶3} On February 19, 2021, Wiggins filed a motion for judicial release,

which the trial court granted on March 31, 2021. The trial court placed Wiggins on




                                       -2-
Case No. 3-21-25


community-control supervision for a period of five years “under the standard

conditions and terms of the Crawford County Probation Department.”

       {¶4} On August 16, 2021, the State filed a motion for Wiggins to show cause

why his judicial release should not be revoked. In its motion, the State alleged that

Wiggins had violated the conditions of his community-control supervision by

failing to report to his supervising officer on June 1, 2021, testing positive for THC,

amphetamine, and methamphetamine, and admitting to having consumed marijuana

and methamphetamine. Wiggins, who had been arrested pursuant to a warrant

issued after he failed to meet with his supervising officer, was released on bond on

September 5, 2021. Thereafter, on September 27, 2021, Wiggins failed to appear

for a scheduled drug test and visit with his supervising officer. A warrant was again

issued for Wiggins’s arrest, and when Wiggins was taken into custody on October

6, 2021, he refused to submit to drug testing or sign a refused drug test form.

       {¶5} At a revocation hearing on November 10, 2021, Wiggins admitted to

violating the terms of his community-control supervision. The trial court then

turned to decide whether to continue Wiggins’s judicial release.            Based on

Wiggins’s criminal history, including a 2005 conviction for felonious assault and a

2013 conviction for having weapons while under disability, and the nature of his

violations, the trial court elected to revoke Wiggins’s judicial release and reimpose




                                         -3-
Case No. 3-21-25


the balance of his prison sentence. The trial court filed a judgment entry to this

effect on November 16, 2021.

                                       II. Assignment of Error

           {¶6} On December 23, 2021, Wiggins filed a notice of appeal.1 He raises the

following assignment of error for our review:

           At a hearing on revocation of judicial release, the trial court
           abused its discretion by examining the sentences [sic] factors of
           Ohio Revised Code Section 2929.12, 2929.13, 2929.14, by ignoring
           that the defendant-appellant had long standing issues for
           substance abuse for which the conditions of community control
           imposed when judicial release was granted, failed to address or
           refer the defendant-appellant to treatment.

                                              III. Discussion

           {¶7} In his assignment of error, Wiggins argues that the trial court abused its

discretion by revoking his judicial release. Specifically, he maintains that it was

unreasonable for the trial court to revoke his judicial release because the trial court

did not require him to attend and complete a drug treatment program as a condition

of his community-control supervision. Wiggins argues the trial court “set up a self-

fulfilling prophecy and set [him] up to fail” when it released him from prison

without ordering drug treatment, and he asserts that the trial court should have

continued his judicial release, with an added drug-treatment condition, rather than

return him to prison.



1
    Although untimely filed, we granted Wiggins leave to file a delayed appeal on January 13, 2022.

                                                     -4-
Case No. 3-21-25


       {¶8} Ohio’s judicial release statute, R.C. 2929.20, provides in relevant part:

       If the court grants a motion for judicial release under this section, the
       court shall order the release of the eligible offender, shall place the
       eligible offender under an appropriate community control sanction,
       under appropriate conditions, and under the supervision of the
       department of probation serving the court and shall reserve the right
       to reimpose the sentence that it reduced if the offender violates the
       sanction. If the court reimposes the reduced sentence, it may do so
       either concurrently with, or consecutive to, any new sentence imposed
       upon the eligible offender as a result of the violation that is a new
       offense.

R.C. 2929.20(K). “[W]hen a defendant is granted judicial release, he or she has

already served a period of incarceration, and the remainder of that prison sentence

is suspended pending either the successful completion of a period of community

control or the defendant’s violation of a community control sanction.” State v.

Alexander, 3d Dist. Union No. 14-07-45, 2008-Ohio-1485, ¶ 7. “While out on

judicial release, if ‘an offender violates his community control requirements, the

trial court may reimpose the original prison sentence and require the offender to

serve the balance remaining on the original term.’” State v. Phipps, 3d Dist.

Crawford No. 3-20-07, 2021-Ohio-258, ¶ 22, quoting State v. Mann, 3d Dist.

Crawford No. 3-03-42, 2004-Ohio-4703, ¶ 8. However, “[t]he trial court may not

alter the defendant’s original sentence except to reimpose the sentence

consecutively to or concurrently with a new sentence it imposes as a result of the

judicial release violation that is a new criminal offense.” State v. Jones, 3d Dist.

Mercer Nos. 10-07-26 and 10-07-27, 2008-Ohio-2117, ¶ 15.

                                         -5-
Case No. 3-21-25


       {¶9} A trial court’s decision to revoke a defendant’s judicial release based

on a violation of the conditions of his or her community-control supervision will not

be disturbed absent an abuse of discretion. State v. Arm, 3d Dist. Union Nos. 14-

14-03 and 14-14-04, 2014-Ohio-3771, ¶ 22. An abuse of discretion implies that the

trial court acted unreasonably, arbitrarily, or unconscionably. State v. Adams, 62

Ohio St.2d 151, 157-158 (1980).

       {¶10} Here, Wiggins argues that the trial court abused its discretion by

revoking his judicial release because the trial court did not tailor the conditions of

his community-control supervision to address the issues underlying his criminal

behavior. He essentially argues that in the absence of a drug-treatment condition, it

was inevitable that he would violate the conditions of his community-control

supervision. We do not accept this argument. While it might have been prudent for

the trial court to include a drug-treatment condition when it granted Wiggins judicial

release, it had no duty to do so. State v. Webb, 3d Dist. Crawford No. 3-20-17,

2021-Ohio-2637, ¶ 11. Irrespective of the steps the trial court took to aid Wiggins

in addressing his drug use, Wiggins had a freestanding obligation to refrain from

using drugs. Nothing precluded Wiggins from seeking out and entering a drug

treatment program of his own volition. Rather than doing so, Wiggins failed to

report to his supervising officer, admitted using drugs, and refused to submit to drug

testing. These infractions, coupled with Wiggins’s fairly extensive criminal history,


                                         -6-
Case No. 3-21-25


amply support the trial court’s decision to revoke Wiggins’s judicial release and

reimpose the balance of his prison term. Accordingly, we conclude that the trial

court did not abuse its discretion.

         {¶11} Wiggins’s assignment of error is overruled.

                                      IV. Conclusion

         {¶12} For the foregoing reasons, Wiggins’s assignment of error is overruled.

Having found no error prejudicial to the appellant herein in the particulars assigned

and argued, we affirm the judgment of the Crawford County Court of Common

Pleas.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                           -7-